   Case 6:20-cv-01451-RBD-EJK Document 1-2 Filed 08/12/20 Page 1 of 2 PageID 13

Filing # 109790793 E-Filed 07/06/2020 10:04:06 AM


                               IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                                       IN AND FOR ORANGE COUNTY, FLORIDA

        RAUL RAMOS LEBRON II,

                  Plaintiff,

        V.                                                   CASE NO.:

        WALMART INC.,

                  Defendant.


                                                    COMPLAINT

                  Plaintiff, RAUL RAMOS LEBRON H, sues Defendant. WALMART INC., and hereafter

        allege:

                  1. This is an action for damages that exceeds THIRTY THOUSAND DOLLARS AND

        00/100 ($30.000.00).

                  2. Plaintiff, RAUL RAMOS LEBRON II, is over the age of eighteen years and a resident of

        Polk County, Florida.

                  1 Defendant, WALMART INC., is a for-profit corporation formed under the laws of the

        state of Florida, and at all times herein was doing business as WALMART INC.

                  4. On or about 10/6/2018, Defendant, WALMART INC., owned, operated, managed and/or

        maintained a certain premise, commonly known as Walmart Supercenter, located at 8990 Turkey

        Lake Road, Orlando, FL 32819.

                  5. At the aforesaid time and place, Plaintiff, RAUL RAMOS LEBRON II, a business

        invitee, was lawfully on the premise commonly known as Walmart Supercenter, located at or about

        8990 Turkey Lake Road, Orlando, FL 32819.

                  6. At the aforesaid time and place, Defendant created a dangerous condition on the floor and

        failed to warn of the dangers such that the Plaintiff slipped, striking his shopping cart which resulted

        in significant injuries.




                                          EXHIBIT "A"
Case 6:20-cv-01451-RBD-EJK Document 1-2 Filed 08/12/20 Page 2 of 2 PageID 14




         7. Plaintiff reasserts and re-alleges all paragraphs set forth above as if fully set forth herein.

         8.    At the aforesaid time and place, Defendant, WALMART INC., had a duty to maintain

 the aforementioned premises in a reasonably safe condition for persons lawfully on said premised,

 including Plaintiff, and to warn of any dangerous conditions.

         9.    At the aforesaid time and place, Defendant, WALMART INC., failed to maintain the

 aforementioned property in a reasonably safe condition. Defendant allowed a dangerous condition to

 exist, specifically allowing water to be on the floor from a dripping A/C vent, and failing to warn of

 its danger.

         10. As a direct and proximate result of Defendant's. WALMART INC. negligence, Plaintiff,

 Raul Ramos Lebron 11, slipped and struck his shopping cart and suffered bodily injury, disability,

 disfigurement, mental anguish and pain, loss of earnings, loss of ability to earn money and

 aggravation of a previously existing conditions, and has incurred substantial medical expenses for

 treatment and care, past, present suffered pain there from. incurred medical expenses for treatment

 and care, past, present and future, his working ability was impaired, the injuries are either permanent

 or continuing in nature, and Plaintiff will suffer the losses and impairment in the future.

         WHEREFORE, Plaintiff demands judgment against Defendant, WALMART INC. for all

 allowable damages, interest, costs and any such other relief the court deems necessary and proper.

         DATED this July 6.2020.

                                                          /s/ Chrislie Lopez
                                                          Chrislie Lopez, Esq.
                                                          Florida Bar No.: 30490
                                                          Martinez Manglardi, P.A.
                                                          3840 E. Semoran Blvd., Suite 1072
                                                          Apopka, FL 32703
                                                          Telephone: (407)774-2033
                                                          Facsimile: 407-774-2098
                                                          chrislie.lopez@martinezmanglardi.com
                                                          apopkapleadings@martinezmanglardi.com
                                                          Attorney for Plaintiff
